Citation Nr: 1620555	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had service from June 1965 to June 1968, with service in Vietnam from September 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a travel board hearing on the issue on appeal.  This request was withdrawn in a February 2016 correspondence from the Veteran.

The issues of entitlement to service connection for a left leg disorder and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2003 rating decision, the RO denied service connection for bilateral hearing; the Veteran did not submit new and material evidence within one year.
 
2.  With respect to the Veteran's claim for service connection for bilateral hearing loss, new and material evidence has been received since the December 2003 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

The RO denied the Veteran's claim for service connection for bilateral hearing loss in an August 1987 rating decision, noting that there was no evidence of hearing loss in the service treatment records (STRs).  The Veteran did not appeal or submit new and material evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  Therefore, the August 1987 rating decision is final.

The RO denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss in a December r2003 rating decision, noting that no additional evidence had been submitted.  The Veteran did not appeal or submit new and material evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  Therefore, the December 2003 rating decision is final.

The Veteran filed an application to reopen his claim for service connection for bilateral hearing loss in 2009.  The RO issued a rating decision in October 2009, denying the Veteran's claim due to a lack of new and material evidence. The Veteran then appealed.

Of record at the time of the December 2003 rating decision were the STRs and VA treatment records. 

The evidence received since the final December 2003 rating decision includes a February 2012 VA examination, an unrelated 2012 VA examination, and the Veteran's lay statements.  The 2012 VA examination noted bilateral hearing loss, but provided a negative nexus opinion.  The Veteran's lay statements are that his hearing loss is related to his active service.  At the unrelated 2013 examination, the Veteran reported additional active duty periods.  As above, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513. Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for bilateral hearing loss as the Veteran's lay statements indicate that hearing loss is related to service and the 2013 examination indicated that hearing loss could be related to an as-yet undeveloped period of service.  See Shade, 24 Vet. App. at 118.  Thus, the Board finds that this evidence is both new and material and the claim for service connection for hearing loss is reopened.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.

ORDER

The claim for service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.


REMAND

Remand is required regarding both issues on appeal.  In an April 2013 VA examination, for an issue unrelated to these particular appeals, the Veteran reported that he had two period of active service, one from 1965 to 1968 and from 1969 to 1979.  The claims file only contains Service Treatment Records (STRs) and personnel document including a DD-214 from the Veteran's period of service from 1965 to 1968.  These records may be relevant and thus the AOJ should ensure that all service treatment records have been collected.  

Remand is also required regarding hearing loss to obtain an adequate examination and opinion.  Although February 2012 VA examiner cites the Veteran's June 1965 entrance examination, he does not discuss the notation, "automatic audiometer inoperative" and "Automatic audiometer test at RECSTA."  Additionally, the examiner does not appear to have converted the Veteran's audiometric results.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Finally, the examiner also did not address that the Veteran's military occupational specialty was armor crewman which has a high probability of noise exposure and thus hazardous noise exposure is conceded by VA.  See VA Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, Section B.3.d.

Remand is also required the left knee disorder.  The April 2009 VA examination provided to the Veteran is, in part, inadequate because the examiner did not provide sufficient rationale to support his opinion.  The examiner's rationale for the negative nexus was that he could find no specific or significant enough injury during service.  The examiner did not explain why such an injury was required, where there were lay statements of in-service left knee pain, including symptoms documented at discharge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that the reasoning of a medical opinion is what provided the probative value).  Accordingly, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all service treatment records from all periods of service have been associated with the claims file.  The Veteran asserted in an April 2013 VA examination that he had two period of active service, from 1965 to 1968 and from 1969 to 1979.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his hearing loss from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in or was otherwise related to service.  

The examiner must specifically address the following:  1) the Veteran's conceded exposure to hazardous noise; 2) the notation on the Veteran's June 1965 entrance examination, "automatic audiometer inoperative" and "Automatic audiometer test at RECSTA;" and 3) the conversion of the audiometric results.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his left knee disorder from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had its onset in or is otherwise related to service. The examiner must also specifically address the Veteran's lay statements of symptoms during service, and the May 1968 Report of Medical History wherein the Veteran complains of a "trick or locked knee" cramps in his legs, and a history of broken bones.

6.  Review each opinion report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


